Fourth Court of Appeals
                                     San Antonio, Texas
                                            OPINION

                     Nos. 04-20-00197-CR, 04-20-00198-CR & 04-20-00199-CR

                                        Rosalinda OLALDE,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                     Trial Court Nos. 2019CR2149, 2019CR2151, 2019CR2152
                              Honorable Jennifer Pena, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: August 18, 2021

AFFIRMED

           Rosalinda Olalde appeals her convictions for intoxication manslaughter and intoxication

assault. Her sole point of error challenges the sufficiency of the evidence to support her

convictions. We affirm the judgments of conviction.

                                           BACKGROUND

           On August 10, 2018, Olalde was driving a Ford Expedition that collided with a Chevrolet

Malibu on an access road running parallel to Texas State Highway Loop 1604, resulting in the

death of the Chevrolet’s driver and injuries to his four passengers. After the collision, Olalde’s
                                                       04-20-00197-CR, 04-20-00198-CR & 04-20-00199-CR


blood alcohol concentration (“BAC”) was tested twice and measured 0.18 and 0.14 grams of

alcohol per 100 milliliters of blood. The State charged Olalde with criminal offenses in four

separate cases. The amended indictments contained five total charges: one charge of intoxication

manslaughter and four charges of intoxication assault. Each charge alleged Olalde operated a

vehicle in a public place while intoxicated and did so by reason of such intoxication cause the harm

alleged—death or serious bodily injury—by accident or mistake, by driving her motor vehicle into

another motor vehicle. See TEX. PENAL CODE §§ 49.07-.08.

       The State consolidated the charges for trial. The jury acquitted Olalde of one of the

intoxication assault charges but convicted her of the remaining charges. The jury sentenced Olalde

to six years in prison for intoxication manslaughter, to four years for one of the intoxication assault

convictions, and to six years’ confinement, suspended in favor of community supervision, for the

two remaining intoxication assault convictions.

       Olalde timely appeals her convictions.

                                  SUFFICIENCY OF THE EVIDENCE

       Olalde contends the evidence was legally insufficient to prove intoxication manslaughter

and intoxication assault because the State failed to prove her intoxication was the cause of the

collision and resulting harm, and she argues the Due Process Clause of the U.S. Constitution

requires this court to reverse the convictions. We disagree.

       The Fourteenth Amendment’s guarantee of due process requires that no person be

convicted of a criminal offense except upon sufficient evidence. Jackson v. Virginia, 443 U.S. 307,

316 (1979); Swearingen v. State, 101 S.W.3d 89, 95 (Tex. Crim. App. 2003). In reviewing the

evidence to determine whether it is legally sufficient to support a conviction, we consider all the

evidence in the light most favorable to the prosecution and determine whether, based on that

evidence and the reasonable inferences therefrom, any rational trier of fact could have found the


                                                 -2-
                                                      04-20-00197-CR, 04-20-00198-CR & 04-20-00199-CR


essential elements of the crime beyond a reasonable doubt. Whatley v. State, 445 S.W.3d 159, 166

(Tex. Crim. App. 2014) (citing Jackson, 443 U.S. at 319). In considering the evidence, it is the

jury’s responsibility to resolve conflicts in the testimony, make credibility determinations, weigh

the evidence, and make any necessary reasonable inferences from it. Nowlin v. State, 473 S.W.3d

312, 317 (Tex. Crim. App. 2015). If the record supports conflicting inferences, we presume the

jury resolved conflicts in favor of the prosecution. Id. If the inferences made by the factfinder are

reasonable in light of the combined and cumulative force of all the evidence, we will uphold the

conviction. Id.; see Garcia v. State, 367 S.W.3d 683, 687 (Tex. Crim. App. 2012).

       To present legally sufficient evidence to support the convictions, the State was required to

prove beyond a reasonable doubt each element of the offenses of intoxication manslaughter and

intoxication assault. A person commits intoxication manslaughter if the person operates a motor

vehicle in a public place, is intoxicated, and by reason of that intoxication causes the death of

another, by accident or mistake. See TEX. PENAL CODE § 49.08(a). A person commits intoxication

assault if the person, by accident or mistake, while operating a motor vehicle in a public place

while intoxicated, by reason of that intoxication, causes serious bodily injury to another.

Id. § 49.07(a)(1). A person is “intoxicated” if the person has a BAC of 0.08 or higher. Id.

§ 49.01(2)(B).

       Olalde’s only contention is the evidence was legally insufficient to prove her intoxication

caused the decedent’s death and the harm to his passengers. See TEX. PENAL CODE §§ 49.07(a)(1),

49.08(a)(2). Olalde concedes the State presented evidence showing she drove a Ford Expedition

on the Loop 1604 access road while intoxicated with a BAC of 0.18 and she collided with the

Chevrolet Malibu, killing the driver and injuring his passengers.

       However, Olalde argues two factors, when viewed “in combination,” acted as a concurrent

cause of the accident and resulting harm, thereby making her intoxication a clearly insufficient


                                                -3-
                                                             04-20-00197-CR, 04-20-00198-CR & 04-20-00199-CR


cause of the harm. Olalde first contends that a silver Dodge Charger collided with her Ford

Expedition while she was driving on the Loop 1604 access road, forcing her vehicle to move from

the far left lane of the access road to the right lane and onto the sidewalk that paralleled the right

lane. She then contends the driver of the Chevrolet Malibu failed to stop or yield before it moved

onto the Loop 1604 access road from a private driveway. Olalde contends the accident occurred

when the Chevrolet’s driver failed to yield the right of way as Olalde was passing the driveway.

        The evidence shows Olalde drove the Ford Expedition from the right lane of the Loop 1604

access road onto the sidewalk that paralleled the access road, before returning the vehicle, or at

least the front of the vehicle, to the right lane just prior to impact. Olalde’s expert at trial, Dr. Eric

Moody, explained Olalde had been traveling on the sidewalk for approximately 140 feet “and was

reentering the outside travel lane” at the moment of impact. 1

        In support of her theory that a silver Dodge Charger collided with her Ford Expedition,

Olalde points to her separate statements to Detective Richard C. Conrad and Officer Jorge

Coronado that a gray vehicle collided with hers, causing her to lose control of the Ford Expedition

and drive onto the sidewalk. Beyond Olalde’s statements to law enforcement, nothing in the record

shows any vehicles anywhere near Olalde’s Ford Expedition on the Loop 1604 access road

immediately before the accident. Detective Conrad testified Olalde, who he said smelled of

intoxicants, told him the accident occurred as she exited Loop 1604. However, Detective Patrick

Davis testified the Loop 1604 exit located before the scene of the accident, where Olalde’s Ford

Expedition arguably could have been hit, was “quite a distance” and more than a block from the

Loop 1604 access road crash site.




1
 Olalde does not dispute the State presented sufficient evidence of the “public place” element of Texas Penal Code,
sections 49.07 and 49.08.


                                                       -4-
                                                      04-20-00197-CR, 04-20-00198-CR & 04-20-00199-CR


       Olalde also relies on the testimony of a witness who stated her friend captured the scene in

a Snapchat video moments after the accident occurred. The witness took screenshots of that video.

The screenshots show the passenger side of a silver vehicle, with no apparent damage, on the

access road after the accident. One of the images, because of its angle, provides a partial view of

the Ford Expedition. The witness called 911 twice and mentioned a silver Charger and a white

Charger in one of the calls. The witness further testified she and her friend agreed they saw a third

car, but they did not know what had happened, and they did not witness the accident.

       Detective Davis testified paint transfer between colliding vehicles may occur in even minor

collisions. He saw no silver/gray paint transfer on the Ford Expedition, but he stated any paint

transfer from a collision with a gray vehicle could have been removed by pavement when the Ford

Expedition rolled over after colliding with the Chevrolet Malibu. Detective Davis reviewed a

nearby Verizon store surveillance video played before the jury and testified he saw no other

vehicles around Olalde’s vehicle on the access road. He also testified the video depicted a couple

of vehicles pulling onto the Loop 1604 access road from a perpendicular side road seconds after

the crash, and he identified one of those vehicles as a silver Dodge based on the vehicle’s lights,

but he was not sure if the model was a Charger. The video, which was admitted into evidence,

confirms Detective Davis’s testimony. Detective Davis further testified he knew a Dodge Charger

had stopped at the scene after the Ford Expedition-Chevrolet Malibu collision. Detective Conrad

testified he did not see any evidence indicating the Ford Expedition collided with a silver Dodge

Charger before the Chevrolet Malibu collision. Olalde’s expert agreed the video showed no

vehicles on the Loop 1604 access road, other than Olalde’s Expedition, from the time the

Expedition first appears on the video and for some time thereafter.

       Olalde also contends the decedent drove the Chevrolet Malibu from the private driveway

into the right lane of the Loop 1604 access road without stopping or yielding the right of way to


                                                -5-
                                                            04-20-00197-CR, 04-20-00198-CR & 04-20-00199-CR


her Ford Expedition. She theorizes that traffic violation caused the collision between the two

vehicles. Detective Davis, who conducted an accident reconstruction investigation, testified his

review of the Chevrolet Malibu’s crash data report (CDR) software recorded the Malibu’s speed

at zero miles per hour two seconds prior to the collision. He was unable to determine whether the

Chevrolet Malibu stopped behind the stop bar on the private driveway and was not sure whether

that would have prevented the cars from colliding. Detective Davis further testified the Chevrolet

Malibu yielded the right of way to cars on the access road. However, the Ford Expedition was

traveling on the sidewalk and only returning to the right lane at the point of impact, and while the

front end of the vehicle entered the access road at the time of the collision, the back end of the

vehicle had not yet returned to the access road.

          The CDR software from the Chevrolet Malibu recorded the Malibu’s speed as 11 miles per

hour just before it stopped recording because of the collision. Detective Davis determined the Ford

Expedition was traveling at a speed of between 74 and 75 miles per hour at the time of the

collision—more than 20 miles per hour above the 50 mile-per-hour speed limit. 2 He further

testified the distance required for a driver to react to a road hazard and bring her vehicle to a

complete stop increases with vehicle speed and an intoxicated person would require an even greater

distance to stop her vehicle. Detective Davis’s opinion based on his accident reconstruction

investigation was that a lack of control of the Ford Expedition caused the collision and this lack of

control was caused by Olalde’s intoxication.

          Olalde’s expert found the Chevrolet Malibu’s CDR data reliable as to the vehicle’s speed.

He disagreed with Detective Davis’s estimate as to the Ford Expedition’s speed; he testified the

vehicle was traveling between 56 and 60 miles per hour at the time of impact. He further testified



2
    SAPD was unable to obtain CDR data from the Ford Expedition.


                                                      -6-
                                                         04-20-00197-CR, 04-20-00198-CR & 04-20-00199-CR


the collision would not have occurred if the Chevrolet Malibu had remained stopped behind the

stop bar. However, Olalde’s expert also testified nothing suggested Olalde drove onto the sidewalk

to avoid a collision with the Chevrolet Malibu. But it was possible the decedent drove the

Chevrolet Malibu out of the private driveway and onto the access road to avoid a collision with

Olalde’s Ford Expedition, which was traveling at a high rate of speed on the sidewalk toward the

decedent’s vehicle. He also acknowledged a driver requiring more time to stop her vehicle would

have traveled a greater distance to bring it to a stop.

        Olalde argues these factors establish a concurrent cause of the collision and, because they

are a concurrent cause, her intoxication was clearly insufficient to cause the collision. The

existence or nonexistence of a causal connection is normally a question for the jury. Martin v.

State, No. 04-13-00483-CR, 2014 WL 2802912, at *1 (Tex. App.—San Antonio June 18, 2014,

no pet.) (mem. op., not designated for publication); Hale v. State, 194 S.W.3d 39, 42 (Tex. App.—

Texarkana 2006, no pet.). Under the Texas Penal Code, “a person is criminally responsible if the

result would not have occurred but for [that person’s] conduct, operating either alone or

concurrently with another cause, unless the concurrent cause was clearly sufficient to produce the

result and the conduct of the actor [was] clearly insufficient.” Id. § 6.04(a) (emphasis added). In

other words, if a concurrent cause is present, “two possible combinations exist to satisfy the ‘but

for’ requirement: (1) the defendant’s conduct may be sufficient by itself to have caused the harm,

regardless of the existence of a concurrent cause; or (2) the defendant’s conduct and the other

cause together may be sufficient to have caused the harm.” Robbins v. State, 717 S.W.2d 348, 351

(Tex. Crim. App. 1986). However, “[i]f the additional cause, other than the defendant’s conduct,

is clearly sufficient, by itself, to produce the result and the defendant’s conduct, by itself, is clearly

insufficient, then the defendant cannot be convicted.” Id.; Walter v. State, 581 S.W.3d 957, 971




                                                   -7-
                                                                04-20-00197-CR, 04-20-00198-CR & 04-20-00199-CR


(Tex. App. —Eastland 2019, pet. ref’d) (holding if injuries caused by defendant contributed to

death of deceased, he is responsible even though other contributing causes existed). 3

           Viewing the evidence in the light most favorable to the prosecution and assuming the jury

resolved any conflicts in the evidence in the verdict’s favor, the jury could have reasonably found

Olalde’s alcohol intoxication—well above the legal limit—caused the death and injuries, alone or

concurrently with another cause because she was too impaired to operate her Ford Expedition on

a public road, causing her to lose control of the vehicle and collide with the Chevrolet Malibu

driven by the decedent. See TEX. PENAL CODE §§ 6.04(a), 49.07(a), 49.08; Pena v. State, 522

S.W.3d 617, 624-25 (Tex. App.—Houston [14th Dist.] 2017, pet. ref’d) (holding state proved

beyond a reasonable doubt defendant’s negligence caused victim’s death and jury could have

reasonably concluded defendant’s conduct was alone sufficient to have caused death, regardless

of whether concurrent cause existed, or jury might have reasonably believed defendant’s conduct

and victim’s alleged conduct together were sufficient to have caused victim’s death); Martin, 2014

WL 2802912, at *2 (holding evidence legally sufficient to prove causation by intoxication because

evidence showed appellant speeding while intoxicated with BAC over legal limit even if other

driver’s actions in some way caused collision); see also Martinez v. State, 66 S.W.3d 467, 469-70

(Tex. App.—Houston [1st Dist.] 2001, pet ref’d) (“Appellant’s conduct, namely, his intoxication

combined with the act of driving an 18–wheeler on a public highway above the legal speed limit,

cannot possibly be characterized as being insufficient conduct to cause the accident.”).

           Based on the evidence presented at trial and any reasonable inferences drawn therefrom,

the jury could have reasonably concluded Olalde’s alleged concurrent cause was not clearly

sufficient to have caused the accident. See Robbins, 717 S.W.2d at 351. The evidence showed



3
    The trial court’s jury charge tracked the causation language in Texas Penal Code § 6.04(a).


                                                          -8-
                                                               04-20-00197-CR, 04-20-00198-CR & 04-20-00199-CR


Olalde’s vehicle was not struck by a Dodge Charger (or any other vehicle), and it was her

intoxication that caused her to move from the far left lane of the access road to the right lane and

ultimately onto the sidewalk, while driving in excess of 20 miles per hour over the speed limit.

The evidence also showed the Ford Expedition veered to the right lane because Olalde was

intoxicated and not in full command of her mental and physical faculties, and lost control of the

vehicle, drove the vehicle onto the sidewalk, and returned the front end of the vehicle to the right

lane of the access road just prior to making impact with the Chevrolet Malibu. Olalde’s intoxication

also lessened her reaction time and prevented her ability to avoid the collision. See Matamoros v.

State, 500 S.W.3d 58, 64-65 (Tex. App.—Corpus Christi-Edinburg 2016, no pet.) (concluding

reasonable factfinder could have found beyond a reasonable doubt that appellant’s intoxication

caused death where appellant admitted he made too wide of a turn and had collision running into

bus stop, officer testified someone in full command of mental and physical faculties while driving

within speed limit would have been able to navigate turn, and introduction of alcohol into driver’s

system was primary factor in causing accident, even if appellant suggested slippery roads caused

accident); Martin, 2014 WL 2802912, at *2; Martinez, 66 S.W.3d at 469-70.

         Viewing the evidence in the light most favorable to the prosecution, a rational factfinder

could have reasonably concluded Olalde’s intoxication caused the decedent’s death and the

injuries to his passengers. Olalde’s lone point of error is therefore overruled. 4

                                                   CONCLUSION

         We affirm the judgments.

                                                           Luz Elena D. Chapa, Justice

PUBLISH

4
 Olalde also asserts article 1, § 13 of the Texas Constitution requires this court reverse her convictions because the
State’s evidence is insufficient to support them. Olalde cites no relevant authorities and offers no other discussion or
analysis in support of this assertion and thus presents nothing for our review. See TEX. R. APP. P. 38.1(i).



                                                         -9-